DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims foreign priority to 10-2015-0177956, filed 12/14/2015

Status of Claims
	Claims 1-4 are pending.	
	Claim 5 has been cancelled.

Election/Restrictions
Applicant elected Species 2 (Figures 4-5) without traverse on 12/15/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed at or encompassing a human organism.  
	Claim 2 includes two recitations positively claiming the human body, 
“are exposed to … the long bone” (line 3 and line 5)
The applicant is advised to amend these limitations to recite “configured to be…” or “adapted to be…” before each of these limitations

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendments to the claims are riddled with antecedent basis issues and grammatical errors that make the wording confusing and unclear.
In line 10, claim 1 recites “each of end portions”. This should be amended to recite “each end portion”
In lines 1 and 3, claim 2 should recite “wherein the end portion” and “and the end portion of”.
In lines 4 and 5, claim 3 should recite “between the end portion” and “and the end portion of”.
In line 1, claim  should recite “wherein each of the plurality of serrated protrusions”.
Furthermore the entirety of claim 4 is excessively wordy and confusing.  It is unclear what is meant by requiring the plurality of protrusions/grooves “is provided in the plurality of serrated protrusions” and “is defined in the plurality of serrated grooves”.  The applicant is advised to just say the serrated protrusions/grooves comprise inclined upper portions that protrude from the outer/ at inner circumference of the inner/outer rods.
Additionally it appears that the inner rod slides in a vertical direction of the rod’s longitudinal axis not an inclined direction of the serrated protrusions as required by claim 4. 
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to the applicant’s comments on the allowability of the claims, the examiner recognizes that the claims include a combination of features.  However, the prior art of record fails to disclose a memory metal based coil spring configured to interact with the projections in the claimed manner.  This is consistent with the applicant’s amendment to bring claim 5 requiring these features into claim 1.

Response to Arguments
Applicant’s arguments are moot because the new amendments created a plurality of new 112 and 101 issues.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774